— In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or to answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or to answer the afore-mentioned petition. Although served with the notice of motion for a default judgment, respondent failed to answer. The respondent was admitted to the Bar by this court on December 17, 1947. By order of this court dated November 27, 1967 respondent was suspended from the practice of law for a period of five years effective December 15, 1967. The charges against respondent involve, inter alia, his conviction on two counts of violating section 486 of the Judiciary Law, to wit, practicing law while under suspension, which is a misdemeanor. The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. Respondent is unfit to be a member of the Bar. He is disbarred and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith. Mollen, P. J., Hopkins, Damiani, Titone and Cohalan, JJ., concur.